Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10, 12-13, and 21-24 are currently pending in this application in response to the amendment and remarks filed on 12/15/2020.  Claims 1-2 have been amended, claims 11 and 14-20 have been canceled, and claims 21-24 are newly added.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §112(b) rejection:
Applicant’s claim amendments filed 12/15/2020 have rendered the 112b rejection moot, therefore the rejection have been withdrawn.
With respect to 35 U.S.C. §102(a)(1) and §103 rejections:
	Applicant’s claim amendments and remarks filed 12/15/2020 have been fully considered and the claim amendments have rendered the rejections moot. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as shown below.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 

s 1-10, 12-13, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vangeel et al. (US 2016/0095189).

With respect to claims 1 and 21, Vangeel teaches a building management system configured to control the operation of one or more building system components of a building (system for managing environmental conditions within a physical structure, fig.1A and par.0079), the building management system (fig.1A) comprising: 
an I/O port (communication links L1 though L9 of fi.1A, par.0079) for operative coupling to a remote user interface (environment manager module 110 of fig.1A includes interactive user interfaces, par.0081); 
a controller (environment manager module 110, fig.1A) operatively coupled to the I/O port (communicate via links L1 though L9), the controller configured to provide a natural language interaction on the remote user interface via the I/O port and to receive two  or more building management requests from one or more users (manager module 110 receive personal control commands from smart phone applications and translate such commands into control signals to control lighting and HVAC conditions and manage scheduling of tasks, par.0082); 
the controller further configured to ascertain whether the received two or more building management requests can be carried out by the building management system1 (facility users send requests for environmental changes to the environment manager module 110 via communication link, par.0105, users from personal control apps with browser applications receive information from environment manager module for display on their user interfaces, fig.3A AND par.0105; multiple users make requests to change environmental conditions and controllers provide feedback to its users within a period of .3 seconds from the time users request a change, par.0216); 
the controller further configured to instruct the one or more building system components of the building to carry out the received two or more building management requests (managed environmental conditions via HVAC controller 395 and lighting controller 370, fig.3B and par.0110-0112) except for those building management requests that cannot be carried out1 (when commissioned unit detects a defect in its own operation and inability to respond to a requested control, par.0289 and fig.23); and 
the controller further executes a learning algorithm that schedules one or more learned events in a future operation of the building management system based on a sequence of two or more received building management requests (user feedback are used to train a machine learning classifier to alter various aspects of false positive detection parameter, machine learning classifier takes the inputs into account next time it calculates a likelihood an occupancy detection is legitimate, par.0185, 0197; where performing scheduled or real-time adjustments to system parameters that affect environmental conditions within a space, par.0252, scheduled tasks are to be triggered at specific times or upon occurrence of specific event and may specify changes that are more global in nature by resetting a parameter that affects multiple areas, par.0254).  

With respect to claims 2 and 22, Vangeel teaches wherein when one or more of the building management requests cannot be carried out, the controller provides one or more natural language messages on the remote user interface via the I/O port that informs the user that one or more of the building management requests cannot be carried out by the building management system (when commissioned unit detects a defect in its own operation and inability to respond to a requested control and report the operational error to the environment manager module 110, par.0289-0290 and fig.23; an alarm associating with an error or a warning to indicate its source, the event or condition that generated the alarm such as a change in system status, a schedule or task that the alarm invokes, and a trigger condition that causes the alarm to be invoked, and alarm be displayed on a central dashboard, par.0258).  

With respect to claim 3, Vangeel teaches wherein the controller determines that one or more of the building management requests cannot be carried out due to a building system component equipment fault (when commissioned unit detects a defect in its own operation and inability to respond to a requested control and report the operational error to the environment manager module 110, par.0289-0290 and fig.23).  



With respect to claim 5, Vangeel teaches wherein the controller determines that one or more of the received building management requests cannot be carried out due to a conflict with another one of the received building management request (override the received control request when competing control request of a higher priority, hence ignore the received control request, par.0231 and fig.20; different control types may be enabled and operational in the same area or for the same commissioned unit, priorities are used to resolve any conflicts or ambiguities given all received control inputs and to determine the environmental conditions of any space at any given time, par.0215).  

With respect to claim 6, Vangeel teaches wherein the controller determines that one or more of the received building management requests cannot be carried out because doing so would result in a building system parameter being outside of a predefined allowable range (permitting user to alter the dimming but by only a particular level of granularity of 5%, par.0239; user request to increase or decrease current temperature set point to another set point that is within a configurable range within 2 degrees Celsius of the current set point may be permitted, par.0247).
  
With respect to claim 7, Vangeel teaches wherein the controller is configured to determine a location and/or a zone of a user within the building that is making one or more of the building management requests via the natural language interaction on the remote user interface (the requested adjustment of temperature may affect the HVAC areas associated with one or more commissioned units in the user’s work zone, 

With respect to claims 8 and 23, Vangeel teaches wherein the controller is configured to institute a temporary change in operation of one or more building system components in response to one or more of the building management requests (a hold period for temporary changes in environmental conditions, par.0166). 
 
With respect to claims 9 and 24, Vangeel teaches wherein the controller is configured to enable a user to create an event via the remote user interface by specifying one or more comfort parameters for a zone within the building and a date and time of the created event (user may create and schedule default tasks to be triggered at specific times or upon the occurrence of a specific event, par.0254-0255), and once created, the controller is configured to instruct the one or more building system components of the building that correspond to the zone to operate in accordance with the one or more comfort parameters at the date and time of the created event (schedules is activated to change light output for a commissioned unit, changing temperature in an area, par.0256). 
 
With respect to claim 10, Vangeel teaches wherein the controller is configured to automatically change a future operation of one or more building system components of a building based on one or more of the received building management requests from the user (previous requests associate with particular users and/or zones, par.0251, judge whether to illuminate other lighting units based on the identity of occupants in a room, par.0200; adjustments to environmental conditions occurring as a result of system reactions to detected events, par.0252).  



With respect to claim 13, Vangeel teaches wherein the one or more building system components include an HVAC system components and the one or more building management requests include a request for one or more of warm air, cool air and fresh air (HVAC conditions and manage scheduling of tasks, conditions such as heating, ventilating, and air conditioning, par.0082; user request to increase or decrease current temperature set point to another set point that is within a configurable range within 2 degrees Celsius of the current set point may be permitted, par.0247; changes in temperature, humidity and air flow, par.0276).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-4:30pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        February 25, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Underlined limitations are not recited in claim 21.